J-S33021-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BENJAMIN WAYNE MERRING                     :
                                               :
                       Appellant               :   No. 3270 EDA 2019

        Appeal from the Judgment of Sentence Entered October 16, 2019
    In the Court of Common Pleas of Pike County Criminal Division at No(s):
                           CP-52-SA-0000028-2019


BEFORE:      DUBOW, J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY MURRAY, J.:                              FILED AUGUST 14, 2020

        Benjamin Wayne Merring (Appellant) appeals pro se from the judgment

of sentence imposed following his conviction of driving while operating

privileges are suspended or revoked, a summary offense.1 We affirm.

        The trial court summarized the facts and procedural history:

        On August 12, 2019, [Appellant] filed a Notice of Appeal from
        Summary Conviction for Driving While Operating Privileges are
        Suspended or Revoked by Magisterial District Justice Shannon
        Muir and sentenced to a mandatory license suspension and to pay
        fines, costs and restitution in the amount of $324.50. On October
        16, 2019, a hearing was held on Appellant’s Summary Appeal
        before the Court of Common Pleas of Pike County, Pennsylvania,
        (“trial court”) after which [Appellant]’s Summary Appeal was
        denied.



____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   75 Pa.C.S.A. § 1543(a).
J-S33021-20


      On November 13, 2019, [Appellant] filed a Notice of Appeal to the
      Superior Court. On November 15, 2019, the trial court ordered
      [Appellant] to file a Concise Statement of Matters Complained of
      on Appeal (“Concise Statement”).        On December 6, 2019,
      [Appellant] filed his Concise Statement and [the trial court’s
      1925(a) opinion followed].

Trial Court Opinion, 1/13/20, at 1-2 (footnotes omitted).

      In reviewing Appellant’s brief, we are unable to discern the issue or

issues that he wishes this Court to review because Appellant has failed to

include a statement of questions involved and his brief is otherwise

nonsensical.   We have recognized that the omission of a statement of

questions involved is “particularly grievous since the statement . . . defines

the specific issues this court is asked to review.” Commonwealth v. Maris,

629 A.2d 1014, 1015-16 (Pa. Super. 1993). “The rule requiring a statement

of questions involved is to be considered in the highest degree mandatory,

admitting of no exception; ordinarily no point will be considered which is not

set forth in the statement of questions involved or suggested thereby.” Id.

at 1016 (citation omitted). “When the omission of the statement of questions

[involved] is combined with the lack of any organized and developed

arguments, it becomes clear that appellant’s brief is insufficient to allow us to

conduct meaningful judicial review.”      Smathers v. Smathers, 670 A.2d
1159, 1160 (Pa. Super. 1996).

      Additionally, Appellant’s brief fails to conform to the Pennsylvania Rules

of Appellate Procedure. Rule 2111(a) mandates that an appellant’s brief shall

consist of the following matters, separately and distinctly entitled, and in the

following order:

                                      -2-
J-S33021-20



      (1)   Statement of jurisdiction.

      (2)   Order or other determination in question.

      (3) Statement of both the scope of review and the standard of
      review.

      (4)   Statement of the questions involved.

      (5)   Statement of the case.

      (6)   Summary of argument.

      (7) Statement of the reasons to allow an appeal to challenge
      the discretionary aspects of a sentence, if applicable.

      (8)   Argument for appellant.

      (9)   A short conclusion stating the precise relief sought.

      (10) The opinions and pleadings specified in paragraphs (b) and
      (c) of this rule.

      (11) In the Superior Court, a copy of the statement of the
      matters complained of on appeal, filed with the trial court
      pursuant to Rule 1925(b), or an averment that no order requiring
      a statement of errors complained of on appeal pursuant to
      Pa.R.A.P. 1925(b) was entered.

      (12) The certificates of compliance required by Pa.R.A.P. 127 and
      2135(d).


Pa.R.A.P. 2111(a).

      Appellant’s pro se brief does not contain any of the sections mandated

by Rule 2111(a). Moreover, Appellant’s brief fails to include citations to legal

authority and record citations.    See Pa.R.A.P. 2119(a) (requiring that an

appellant develop an argument with citation to and analysis of relevant legal



                                      -3-
J-S33021-20



authority).     Our Supreme Court has long held that it is not this Court’s

obligation    to   formulate   arguments     on    behalf   of   an    appellant.

Commonwealth v. Wright, 961 A.2d 119, 135 (Pa. 2008); see also

Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009) (stating that

“where an appellate brief fails to provide any discussion of a claim with citation

to relevant authority or fails to develop the issue in any other meaningful

fashion capable of review, that claim is waived”); Commonwealth v.

Clayton, 816 A.2d 217, 221 (Pa. 2002) (“[I]t is a well[-]settled principle of

appellate jurisprudence that undeveloped claims are waived and unreviewable

on appeal.”).

      As our Supreme Court has explained:

      The briefing requirements[,] scrupulously delineated in our
      appellate rules[,] are not mere trifling matters of stylistic
      preference; rather, they represent a studied determination by our
      Court and its rules committee of the most efficacious manner by
      which appellate review may be conducted so that a litigant’s right
      to judicial review . . . may be properly exercised. Thus, we
      reiterate that compliance with these rules by appellate advocates
      . . . is mandatory.

Commonwealth v. Perez, 93 A.3d 829, 837-38 (Pa. 2014).

      Instantly, although Appellant is pro se, we recognize:

      [u]nder Pennsylvania law, pro se defendants are subject to the
      same rules of procedure as are represented defendants. See
      Commonwealth v. Williams, [] 896 A.2d 523, 534 (Pa. 2006)
      (pro se defendants are held to same standards as licensed
      attorneys). Although the courts may liberally construe materials
      filed by a pro se litigant, pro se status confers no special benefit
      upon a litigant, and a court cannot be expected to become a
      litigant’s counsel or find more in a written pro se submission than
      is fairly conveyed in the pleading.

                                      -4-
J-S33021-20



Commonwealth v. Blakeney, 108 A.3d 739, 766 (Pa. 2014).

     Based upon the deficiencies described above, we find Appellant’s claims

to be waived. Accordingly, we find no basis upon which to disturb the trial

court’s judgment of sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/14/20




                                   -5-